DETAILED ACTION
The following claims are pending in this office action: 1-20
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 07/21/2020 is accepted.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (processing device) that is coupled with functional language (configured to do one or more operations) without reciting sufficient structure to perform the the processing device is further configured to support… (claim 11, ln. 1); the processing device being configured to… (claim 12, ln. 5-6); and the processing device is configured to… (claim 13, ln. 1; claim 15, ln. 1; claim 16, ln. 1; and claim 18, ln. 1).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Para. 0023 of the instant application describes that the processing device is one or more processor cores.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 20 does not fall within at least one of the four categories of patent eligible subject matter because, using the broadest reasonable interpretation, the claims are directed to signals/software per se.  Claim 20 recites a computer-readable medium comprising at least one instruction.  The claim does not disclose that the computer-readable medium is not software or signals per se.  For example, para. 0082 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 20 recites the limitation “the computer system” (claim 20, ln. 4). This limitation lacks antecedent basis.  Examiner suggests changing the limitation to “a computer system”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9-10, 12-13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. 2019/0138730) (hereinafter “Liu”) in view of Cox et al. (US Pub. 2009/0202069) (hereinafter “Cox”) in view of Dover (US Pub. 2018/0307867) (hereinafter “Dover”).

As per claim 1, Liu teaches a computer-implemented method of performing a secure boot of a processing device of a computer system, the method comprising: ([Liu, Fig. 2; para. 0020] an information handling system [computer system] is described where the PCH of the processor [a processing device of the computing system] operates to implement a trusted boot process [a secure boot]) identifying a set of programmable fuses of the processing device, ([para. 0023] the PCH includes a set of one-time programmable fuses, where the SVN fuse can identify the particular set of fuses) the processing device being configured as a root of trust for a secure boot process, ([para. 0022] the PCH operates to implement a trusted boot processes that ensures the root of trust for all software operations is held by the PCH) the computer system comprising the processing device and a non-volatile memory storing a basic input/output system (BIOS) for the secure boot process; ([para. 0020] the information handling system comprises the processor and a Basic Input/ Output System Serial Peripheral Interface read-only memory [a non-volatile memory storing a BIOS for the secure boot process])
Liu does not clearly teach deriving an encryption key using a value encoded by the set of programmable fuses in the processing device; and authenticating the BIOS to perform the secure boot process using a key derivation algorithm based on the encryption key.
However, Cox teaches deriving an encryption key ([Cox, para. 0025] a SSK, a key used to provide encryption operations is disclosed) using a value encoded by the set of programmable fuses in the processing device.  ([Cox, para. 0026-0027) the SSK is generated from a value encrypted by a set of fuses; [para. 0013] the processor includes the set of fuses)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Liu with the teachings of Cox to include deriving an encryption key using a value encoded by the set of programmable fuses in the processing device.  One of ordinary skill in the art would have been motivated to make this modification because by using fuses, a relatively small amount of data may be used to create a larger, more robust encryption key.  (Cox, para. 0027)

However, Dover teaches authenticating the BIOS ([Dover, para. 0022] verified [an authentication process – see para. 0025] data includes boot code of a device that the memory device is installed in [BIOS]) to perform the secure boot process ([para. 0025] the verification process authenticates initial boot code to ensure secure operation of the computing device [a secure boot process]) using a key derivation algorithm based on the encryption key. ([para. 0026]the derived secret generator hashes the device secret [the encryption key] and the data to generate a derived secret [the key used to authenticate the boot code])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Liu in view of Cox with the teachings of Dover to include authenticating the BIOS to perform the secure boot process using a key derivation algorithm based on the encryption key.  One of ordinary skill in the art would have been motivated to make this modification because the verification process may be implemented securely, and the implementation can remove the risk that a compromised bootloader could expose the device secret.  (Dover, para. 0020)

As per claim 2, Liu in view of Cox and Dover teaches claim 1.  
Liu in view of Cox does not teach using the encryption key to provision a public key for the processing device and a private key for the processing device.
However, Dover teaches using the encryption key to provision a public key for the processing device and a private key for the processing device. ([Dover, Fig. 2, para. 0032] system uses a processor [see para. 0048] to generate a public-private key pair for the host system processor based on the device secret [encryption key])
creating the public private key allows the computer device to send a message to verify that the boot code has not changed either due to an error or an attack.  (Dover, para. 0032)

As per claim 7, Liu in view of Cox and Dover teaches claim 2.
Liu in view of Cox does not teach cross-authenticating the public key for the processing device with one or more public keys for each of one or more computing devices of the computer system, to determine whether a subset of the one or more public keys for each of the one or more computing devices has been altered, wherein the one or more computing devices of the computer system include a secure system management device and a server.
However, Dover teaches cross-authenticating the public key for the processing device with one or more public keys for each of one or more computing devices of the computer system, to determine whether a subset of the one or more public keys for each of the one or more computing devices has been altered, ([Dover, Fig. 2; Fig. 6; para. 0032; para. 0056] using the private key of each device, the public-private key pair is authenticated by the message sent from the device [cross-authentication the public key for the processing device – see para. 0048] with each public key in a public key repository [one or more public keys] to determine if one of the computer devices [a subset] corresponding to the public key repository is not in an expected state [has been altered]) wherein the one or more computing devices of the computer system include a secure system management device and a server.  ([Para. 0015; para. 0057-0058] the computing devices includes servers and secure memory devices)


As per claim 9, Liu in view of Cox and Dover teaches claim 1
Liu also teaches determining whether a hash of data written to a particular address of a first memory storage unit of the computer system matches a hash of data read from a second memory storage unit of an I/O device of the computer system.  ([Liu, Fig. 2, para. 0029) the IBB hash, a hash of data written to the BP Manifest of the BIOS SPI ROM [a first memory storage unit of the computer system – see para. 0020; para. 0025; and Fig. 2] is validated against a hash calculated [a hash of data read] from the contents of the Initial Boot Block of the BIOS SPI ROM [a second memory storage unit of an I/O device of the computer system – see para. 0020; para. 0025; and Fig. 2]) 

As per claim 10, Liu in view of Cox and Dover teaches claim 1.
Liu also teaches an initiation patch in the BIOS.  ([Liu, para. 0014] the BIOS code [an initiation code] initializes and allows access to resources in the information handling system) 
Liu does not teach wherein the key derivation algorithm is further based in part on a one-way hash of an initialization patch in the BIOS, wherein the initialization patch is used to perform the key derivation algorithm based on a one-way hash of the value encoded using the set of programmable fuses in the processing device and the one-way hash of the initialization patch.
However, Dover teaches wherein the key derivation algorithm is further based in part on a one-way hash of [an initialization patch in the BIOS], wherein the initialization patch is used to perform the key derivation algorithm ([Dover, para. 0026] the key derivation algorithm is the HMAC [one-way hash] of the data [boot code/BIOS code].  The BIOS code as an initiation patch is taught by Liu above) based [using the set of programmable fuses] in the processing device and the one-way hash of the initialization patch. ([Para. 0026; para. 0028] the derived secret is based on the HMAC [one-way hash] of both a secret value [a encryption key/value encoded in the processing device] and the HMAC of the data.  A value using the set of programmable fuses is taught by Cox below)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Liu with the teachings of Dover to include wherein the key derivation algorithm is further based in part on a one-way hash of an initialization patch in the BIOS, wherein the initialization patch is used to perform the key derivation algorithm based on a one-way hash of the value encoded in the processing device and the one-way hash of the initialization patch.  One of ordinary skill in the art would have been motivated to make this modification because with this approach, it would be essentially impossible to regenerate the derived key without knowing the device secret due to the nature of the one-way hash function.  (Dover, para. 0028)
Liu in view of Dover does clearly teach a value using the set of programmable fuses.  
However, Cox teaches a value using the set of programable fuses.  ([Cox, para. 0026] a SSK [value] is identified from a set of programmable fuses)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Liu, Cox, and Dover for the same reasons as disclosed above.  

As per claim 12, Liu teaches an apparatus, comprising at least one memory configured to store a basic input/output system (BIOS) for a secure boot process; and ([Liu, Fig. 2; para. 0020] the information handling system comprises a ROM memory to store a BIOS for a trusted/secure boot process)
 a processing device comprising a set of programmable fuses and coupled to the at least one memory, the processing device being configured as a root of trust for the secure boot process. [Liu, Fig. 2; para. 0020; para. 0022; and para. 0023] the information handling system further comprises a processor and PCH with a set of one-time programmable fuses that is coupled to the memory [see, for example, Fig. 1], the PCH holding the root of trust to implement a trusted boot process)
The apparatus claim comprises a processing device that performs the steps of claim 1, has language that is identical or substantially similar to the method of claim 1, and thus is rejected with the same rational applied against claim 1.  

As per claim 13, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.

As per claim 18, the claim language is identical or substantially similar to that of claim 7. Therefore, it is rejected under the same rationale applied to claim 7.

As per claim 20, Liu teaches a computer-readable medium comprising at least one instruction. ([Liu, para. 0011] a computer readable medium for storing machine-executable code is disclosed) 
The computer-readable medium claim causes a processing device to perform the steps of the method of claim 1, has language that is identical or substantially similar to the method of claim 1, and thus the computer-readable medium claim is rejected with the same rational applied against claim 1.  

Claims 3, 8, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cox in view of Dover and further in view of Mondello et al. (US Pub. 2020/0307401) (hereinafter “Mondello”)

As per claim 3, Liu in view of Cox and Dover teaches claim 1.

However, Mondello teaches wherein the public key for the processing device and the private key for the processing device are provisioned using one or more random numbers generated by a random number generator of the processing device.  ([Mondello, Fig. 9A; para. 0092] a key generator takes a random number generated by a random number generator and outputs a public key and private key.  [Para. 0030] the system includes a processing device that executes the method, and so the components are of and for the processing device)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Liu in view of Cox and Dover with the teachings of Mondello to include wherein the public key for the processing device and the private key for the processing device are provisioned using one or more random numbers generated by a random number generator of the processing device.  One of ordinary skill in the art would have been motivated to make this modification because a random number generator can create a deterministic public key which can be used to validate a component with the corresponding private key (Mondello, para. 0092; para. 0097)

As per claim 8, Liu in view of Cox and Dover teaches claim 1.
Liu in view of Cox and Dover does not teach wherein the encryption key is derived from a one-way hash of the value encoded by the set of programmable fuses in the processing device.
However, Mondello teaches wherein the encryption key is derived from a one-way hash of the value encoded by the set of programmable fuses in the processing device.  ([Mondello, para. 0019; para. 0088] the immutable loader [set of programmable fuses] generates a first key/fuse-derived secret FDS [encryption key] by performing a one-way hash of the immutable loader in the device [a processing device – see para. 0030])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Liu in view of Cox and Dover with the teachings of Mondello to include wherein the encryption key is derived from a one-way hash of the value encoded by the set of programmable fuses in the processing device.  One of ordinary skill in the art would have been motivated to make this modification because a hash of immutable loader/set of program fuses allows for layers of generated keys/hashes to verify the identity of the device which cannot be invalidly replaced by attackers and will allow the device to maintain its integrity.  (Mondello, para. 0019; para. 0022)

As per claim 14, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

As per claim 19, the claim language is identical or substantially similar to that of claim 8. Therefore, it is rejected under the same rationale applied to claim 8.

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cox in view of Dover and further in view of Everson et al. (US Pub. 2020/0100108) (hereinafter “Everson”)

As per claim 4, Liu in view of Cox and Dover teaches claim 2.
Liu in view of Cox and Dover does not teach wrapping the public key for the processing device with the encryption key; and encoding the wrapped public key in a key provisioning blob.
([Everson, Fig. 15; para. 0184] a symmetric cryptographic key [encryption key] encrypts [wraps] a public key.  [Para. 0093] the method is performed by the processing device, and the disclosed components are for the processing device)
encoding the wrapped public key in a key provisioning blob.  ([Everson, Fig. 15; para. 0184] the public key is built [encoded] in a credential blob [key provisioning blob] which is encrypted [wrapped] by the symmetric key)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Liu in view of Cox and Dover with the teachings of Everson to include wrapping the public key for the processing device with the encryption key; and encoding the wrapped public key in a key provisioning blob.  One of ordinary skill in the art would have been motivated to make this modification because putting keys into a blob encrypted by an encryption key, as opposed to hashing which is one-way, allows the elements contained within to be transmitted as a large binary payload, and allows for incorporation of other elements into the payload, such as a nonce, to prevent replay attacks.  (Everson, para. 0184-0185)

As per claim 5, Liu in view of Cox and Dover teaches claim 4.
However, Liu also teaches performing a second authentication of the BIOS using the [identified] public key for the processing device.  ([Liu, para. 0027, Fig. 2] the PCH uses the key manifest public key to authenticate [a second authentication] on the key manifest to ensure that the BIOS is trustworthy.  An identified public key is taught by Everson below)
Liu in view of Cox and Dover does not teach decoding the key provisioning blob to identify the wrapped public key; and unwrapping the wrapped public key to identify the public key for the processing device.
([Everson, Fig. 17; para. 0194] the credential blob is decrypted [decoding] using the symmetric key to generated a decrypted credential blob containing the key [wrapped public key])
unwrapping the wrapped public key to identify the public key for the processing device.  ([Everson, Fig. 17; para. 0194] the public key is extracted [unwrapped] from a decrypted credential blob, identifying the public key by the processing device [performed by the processor and so, for the processing device; see para. 0093])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Liu, Cox, Dover and Everson for the same reasons as disclosed above.  

As per claim 6, Liu in view of Cox and Dover teaches claim 4.
However, Liu also teaches [wherein the key provisioning blob includes an encrypted copy of] an original equipment manufacturer (OEM) public key. ([Liu, para. 0027] the key manifest public key is associated with the manufacturer of an information handling system, and so the public key is an original equipment manufacturer public key.  A key provisioning blob including a public key is taught by Everson below)
Liu in view of Cox and Dover does not teach wherein the key provisioning blob includes an encrypted copy of a public key.
However, Everson teaches wherein the key provisioning blob includes an encrypted copy of a public key. ([Everson, Fig. 17; para. 0194] a public key is extracted from decrypted credential blob, and so, a copy of the public key is included with the blob.  The blob is encrypted with the symmetric key, and so, the copy of the public key included with the blob is an encrypted copy)


As per claim 15, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 4.

As per claim 16, the claim language is identical or substantially similar to that of claim 5. Therefore, it is rejected under the same rationale applied to claim 5.

As per claim 17, the claim language is identical or substantially similar to that of claim 6. Therefore, it is rejected under the same rationale applied to claim 6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cox in view of Dover and further in view of Mundra et al. (US Pub. 2012/0008768) (hereinafter “Mundra”)

As per claim 11, Liu in view of Cox and Dover teaches claim 1.
Liu in view of Cox and Dover does not teach wherein the processing device is further configured to support memory traffic encryption with integrity and anti-replay using a secure hypervisor by exposing a hardware encryption engine via a control register interface.
However, Mundra teaches wherein the processing device is further configured ([Mundra, para. 0022-0025] the described method is performed by an electronic processor]) to support memory traffic encryption with integrity and anti-replay ([para. 0050-0051; para. 0060] the cryptographic engine used by the method supports anti-replay protection, and supports checking the integrity to protect the host processor from unwanted traffic from memory by providing encryption on-the-fly and integrity checks])  using a secure hypervisor ([para. 0249] the processor core executes above methods by using a secure hypervisor running on the core) by exposing a hardware encryption engine via a control register interface.  ([para. 0050- para. 0051, para. 0162] the mode control engine [control register interface as it allows interface with control registers that controls the cryptographic cores and is a software API – see Fig. 11; para. 0074; para. 0154] triggers the cryptographic engines [the engines are hardware cores – see para. 0058] to achieve the confidential processing, anti-replay, and integrity checks described)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Liu in view of Cox and Dover with the teachings of Mundra to include wherein the processing device is further configured to support memory traffic encryption with integrity and anti-replay using a secure hypervisor by exposing a hardware encryption engine via a control register interface.  One of ordinary skill in the art would have been motivated to make this modification because including such a component would promote a higher level of security and flexibility to various different encryption/decryption modes, and as encryption operation modes are developed, the software controlled programmable engine can be updated to support each new encryption operational mode.  (Mundra, para. 0154)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alon et al. (US Pub. 2019/0325140) discloses authenticating a boot code/BIOS of the CPU using a secret key derived from a seed stored in the memory of an embedded controller.
Kaul et al. (US Pub. 2018/0167199) using a one-way hashing function on a original fuse value in order to not expose the original fuse value.  
Miller et al. (US Patent No. 9,893,885) discloses fuses that are used to store numbers to generate keys for RSA cryptography, similar to generating an encryption key.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493

/Jeremy S Duffield/Primary Examiner, Art Unit 2498